               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




SOUTH FLORIDA SAILES, LLC,            CV 20-1706 DSF (SKx)
      Plaintiff,
                                     Order to Show Cause re Dismissal
                 v.                  for Lack of Subject Matter
                                     Jurisdiction
CBD FRANCHISING, INC.,
      Defendant.




    Plaintiff filed a complaint in this Court on the basis of diversity
jurisdiction. However, the complaint does not include the citizenship of
the members of the Plaintiff. See Johnson v. Columbia Props.
Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited liability
company is a citizen of the states of which each of its members is a
citizen). It also fails to plead the principal place of business of the
Defendant.

   Therefore, Plaintiff is ordered to file an amended complaint no later
than March 24, 2020 correcting the jurisdictional allegations. Failure
to allege subject matter jurisdiction adequately will result in the case
being dismissed without prejudice.

   IT IS SO ORDERED.



Date: March 10, 2020                ___________________________
                                    Dale S. Fischer
                                    United States District Judge
